DETAILED ACTION
Claims 1-2 and 4-16 are pending, and claims 1-2, 4-9, and 16 are currently under review.
Claims 10-16 are withdrawn.
Claim 3 is cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2022 has been entered.

Response to Amendment
The amendment filed 9/09/2022 has been entered.  Claims 1-2 and 4-16 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 6/29/2022.

Claim Interpretation
The examiner interprets the term “rolling degree” as recited in the WGB formula of claim 1 to be met by formula (2) in the instant specification [p.7 spec.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al. (US 2015/0024237) in view of Banik et al. (EP2993248, US 2017/0260601 referred to as English translation) and Azuma et al. (US 2014/0234657).
Regarding claims 1-2, 9, and 16, Tanahashi et al. discloses a method for making a steel product having a composition as seen in table 1 below and having a diffusible hydrogen contents of down to approximately 0.25 ppm in specific embodiments [abstract, fig.2].  The examiner notes that the disclosed steel composition and suggested diffusible hydrogen content range of Tanahashi et al. overlap with the ranges as instantly claimed which is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Said method of Tanahashi et al. includes the steps of providing a hot/cold rolled and precoated steel sheet having an aluminum precoating composition as seen in table 2 below [0075, 0082], followed by subsequent heating at 900 degrees C for 1 minute in a furnace atmosphere having a dew point of 0 degrees C, and subsequent hot stamping [0107].  The examiner submits that the process of hot stamping naturally includes forming in a mold while simultaneously cooling as would have been recognized by one of ordinary skill.  
Tanahashi et al. does not expressly teach a step of rolling the coated sheet according to parameters as claimed.  Azuma et al. discloses a galvanized steel sheet for vehicle members [0001-0002]; wherein after galvanizing, a step of skin pass rolling can be performed at a reduction of up to 1.5% to improve ductility and sheet shape [0118-0119].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tanahashi et al. by including a subsequent rolling step after coating as stated above.  The examiner notes that Tanahashi et al. teaches a cold rolled thickness of 1.4mm [0107], which would then be further reduced in skin pass rolling at 1.5% reduction as suggested by Azuma et al.  This results in a WBG value of approximately 3.5, which falls within the claimed WBG range as determined by the examiner.
The examiner further notes that the aforementioned heat treatment parameters of Tanahashi et al. result in a WOP value of approximately 309, as determined by the examiner, which in combination with the above suggested WGB value falls within the claimed area range.
Although Tanahashi et al. does not expressly teach “determining” the claimed WOP vs. WGB area as claimed, the examiner submits that this determination would have naturally been encompassed when considering the aforementioned processing parameters as recognized by one of ordinary skill.  See MPEP 2145.  Specifically, the claimed WOP and WGB values are merely arbitrary calculations based on rolling reduction, thickness, and heating parameters, which all would have been considered by one of ordinary skill in performing the suggested method of Tanahashi et al. and Azuma et al.  Alternatively, said step of “determining” is also a mere mental activity which does not impart any actual, concrete steps to the claimed method.  Thus, the examiner cannot consider the instant claim, which merely cites a further mental activity, to distinguish over the prior art of Tanahashi et al. and Azuma et al. which discloses overlapping concrete processing conditions of rolling and annealing such that one of ordinary skill would have naturally arrived at the determined parameters as claimed in performing the disclosed method of Tanahashi et al. and Azuma et al.
Tanahashi et al. does not expressly teach a coating having the particular composition as claimed.  Banik et al. discloses that it is known to include 0.1 to 0.5 weight percent of an alkaline earth element such as Mg in Al galvanized coating compositions to hinder hydrogen uptake and avoid slag formation [abstract, 0036-0037].  Banik et al. further teaches up to 5 weight percent Fe to optimize bonding [0043].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Tanahashi et al. by specifying an Al coating composition as disclosed by Banik et al. to reduce hydrogen uptake and avoid slag formation and optimize bonding.
Table 1.
Element (wt.%)
Claim 1 (wt.%)
Tanahashi et al. (wt.%)
C
0.2 – 0.25
0.18 – 0.26
Mn
0.5 – 3
1 – 1.5
Si
0.1 – 0.5
0.02 – 0.05
Cr
0.01 – 1
0 – 2
Ti
0 – 0.2
0 – 0.5
Al
0 – 0.1
0.001 – 0.5
P
0 – 0.1
0 – 0.03
Nb
0 – 0.1
0 – 0.5
N
0 – 0.01
0 – 0.1
S
0 – 0.05
0 – 0.02
B
0 – 0.1
0 – 0.01
Fe & Impurities
Balance
Balance

Table 2.
Element (wt.%)
Claim 1 (wt.%)
Tanahashi et al. (wt.%)
Si
3 – 15
0.1 – 20 
Fe
1 – 3.5
0 – 5 (Banik et al.)
Alkali/alkaline earth
0.05 – 5
Mg: 0.1 – 0.5 (Banik et al.)
Al & Impurities
Balance
Balance


Regarding claims 4-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Tanahashi et al. discloses further embodiments of heating prior to hot stamping at 3 or 5 minutes, or approximately 0.05 and 0.08 hours as determined by the examiner [examples1-3].  Tanahashi et al. further teaches providing a hot rolled and cold rolled strip which is further coated by galvanization bath (ie. hot dip coating) as stated above [0108].  The examiner further considers any conventional, non-continuous coating as implied by the disclosure of Tanahashi et al. to meet the claimed limitation of “piecework coating” as recognized by one of ordinary skill.  
Regarding claim 16, the aforementioned prior art discloses the method of claim 1 (see previous).  The examiner notes that the only difference between the composition of claim 16 and the previous composition of claim 1 is the narrower C range of 0.2 to 0.225 weight percent.  Accordingly, although the aforementioned composition of Cobo et al. does not overlap with this range, the examiner submits that the composition of Cobo et al. is still substantially close such that prima facie obviousness still exists because similar properties would be expected.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.015 weight percent C between the range of Cobo et al. (at least 0.24 weight percent C) vs. the claimed range (up to 0.225 weight percent C) would have any materially significant difference in properties.  The examiner’s position is further bolstered by the fact that both the instant application and Cobo et al. achieve martensitic structures, which one of ordinary skill would understand is influenced by the C inclusion among other factors [p.5 spec. & 0037, respectively].  Cobo et al. further merely discloses a lower limit of C in order to easily achieve desirable strengths without costly alloying elements [0058].  Accordingly, one of ordinary skill would have recognized that lower C inclusions can be utilized when the cost of extra alloying elements is irrelevant.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanahashi et al. (US 2015/0024237) and others as applied to claim 1 above, and further in view of Cobo et al. (US 2017/0253941).
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  Tanahashi et al. does not expressly teach a coating weight as claimed.  Cobo et al. discloses a coated and hot stamped steel [abstract]; wherein an embodiment is provided with a weight of 80 g/m2 per surface [0139].  This coating has a regular, defect-free thickness [0139].  Therefore, it would have been obvious to one of ordinary skill to modify the coating of Tanahashi et al. to have a coating weight as taught by Cobo et al. to provide a regular, defect-free surface.  The examiner submits that hot dip coating as disclosed by Tanahashi et al. and Cobo et al. would apply to both sides of the steel sheet as would have been recognized by one of ordinary skill.
Regarding claim 8, the aforementioned prior art discloses the method of claim 1 (see previous).  Tanahashi et al. does not expressly teach a coating weight as claimed.  Cobo et al. discloses that hot stamping includes cooling at 180 to 210 degrees C per second, or approximately 453 to 483 K per second as determined by the examiner [0116-0117].  The examiner submits that all of the claimed limitations are disclosed in the prior art, although not necessarily in a single reference, wherein it would have been obvious to one of ordinary skill to modify the method of Tanahashi et al. by specifying a cooling rate as taught by Cobo et al. to arrive at the predictable result of a hot stamping process wherein cooling is particularly controlled.  See MPEP 2143(I)(A).  The examiner submits that one of ordinary skill would recognize that steel properties are directly influenced by parameters such as cooling rate during hot stamping and would thus be motivated to control cooling in view of Cobo et al. for this purpose.

Response to Arguments
Applicant’s arguments pertaining to the amend limitations have been considered but are moot in view of the new grounds of rejection over Azuma et al. above.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734